Citation Nr: 0933768	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Meniere's disease


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  

This matter was previously before the Board when, by a 
decision dated in October 2008, the Board denied service 
connection for the disability at issue.  In an Order dated in 
April 2009, the U.S. Court of Appeals for Veterans Claims 
(Court) vacated the Board's October 2008 decision and 
remanded the case to the Board for development consistent 
with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran avers that he has Meniere's disease due to his 
active service.  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim 
and there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, (3) some indication that 
the claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Applying the above criteria, the Board notes that the 
evidence of record includes a private medical report by Dr. 
T.S.N., dated in October 2005, which reflects that the 
Veteran has a diagnosis of Meniere's Syndrome.  Next, the 
Veteran avers that while in service he was exposed to mortar 
and gun fire noise.  The Veteran's DD 214 reflects that the 
Veteran's most significant duty assignment was with a signal 
battalion, and his military occupational specialty was a 
lineman.  Although the Veteran served during the Korean War, 
the record reflects that his only overseas assignment was in 
Germany.  Nevertheless, it is conceded that soldiers are 
exposed to gunfire noise in service.  Third, the evidence of 
record includes a medical opinion, dated in October 2005, by 
Dr. T.B.S.  Dr. T.B.S. states that the Veteran's reported 
history of exposure to multiple loud noises related to mortar 
and gunfire could have led to premature hearing loss and 
contributed to his vertebral basilar insufficiency secondary 
to inner ear damage.  The Court in McClendon observed that 
the third prong is a low threshold.  The Court held that 
"[t]ypes of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observations." Id at 83.

Based on the foregoing, the Board finds that a VA examination 
and opinion regarding the etiology of any Meniere's disease 
disability would further assist the Board in developing a 
more complete picture of the Veteran's disability.  See 
38 C.F.R. § 3.159(c)(4) (stating that a medical examination 
is necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the extent and 
etiology of the Veteran's Meniere's 
disease.  All necessary tests should be 
performed.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not (50 percent 
or greater) that the Veteran has any 
current Meniere's disease related to his 
military service.  The claims folder 
should be reviewed in conjunction with 
such examination and the examination 
report should indicate that such a 
review was performed.  All opinions 
expressed should be accompanied by 
complete rationales.  The examiner must 
reconcile his/her opinion with the 
October 31, 2005 opinion of Dr. T.B.S..
 
The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If the benefit sought on appeal 
is not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



